DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
The foreign priority document No.2019-078118 filed on April 16, 2019 in Japan has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2017/0141372).
With regard to claims 1, 2, and 7, Suzuki et al. teach a laminated porous film comprising:
- a polyethylene (PE) separator, and 
-a layer formed from a coating solution comprising poly(paraphenylene terephthalamide)(PPTA), an aromatic polyester, and alumina powders with average particle diameters pf 0.02 m and 0.3 m (Example 1 in par.0135-0147). 
The diameter of 0.3m is slightly outside the claimed range of 0.015-0.25m.
However, the values of 0.25m and 0.3m are very close, and it would be expected that alumina powders with diameters of 0.25m and 0.3m would function the same way.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use alumina powder with a diameter of 0.25m in the layer of Suzuki et al.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). (MPEP 2144.05.I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS)
The layer comprises 50wt% of the combination of poly(paraphenylene terephthalamide)(PPTA) and aromatic polyester, and 50wt% of alumina powders (see par.0145). The amount of resin is within the claimed range.
 The layer has a thickness of 4.9m (Example 1 in par.0135-0147), which is outside the claimed range.
However, Suzuki et al. teach that the porous layer may have a thickness as low as 2m (par.0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the porous layer of Suzuki et al. with a thickness of 2m.
The poly(paraphenylene terephthalamide)(PPTA) is a nitrogen-containing polymer (A) (par.0032-0034, par.0136) and the aromatic polyester is a polymer (B) (par.0139-0143). A layer comprising the polymers (A) and (B) is a porous layer used in a nonaqueous electrolyte secondary battery separator (abstract, par.0019).
The specification of the instant application teaches a porous layer with an elastic modulus in a shear direction of not less than 16GPa (par.0019) and a porosity of 20-90% by volume (par.0042). 
The porous layer may be formed on a surface of a polyolefin porous film (par.0021).
The porous layer comprises resins, and the examples of the resins include polyamide-based resins and polyester resins (par.0025). Poly(paraphenylene terephthalamide) is the preferred polyamide-based resin and aromatic polyesters are preferred polyester-based resins (par.0027-0028).
The specification of the instant application further teaches that the porous layer may contain a filler, and the examples of filler include alumina. The size of the filler may be 0.01-0.5m (par.0035).
The porous layer may comprise the resin in an amount of 40-95wt% and the filler in an amount of 5-60wt% (par.0036-0038).
The polymers and the alumina powders in the porous layer of Suzuki et al. are taught in the specification of the instant application as components of the porous layer, and the amounts of polymers and alumina powders are within the ranges for the components of the porous layer in the instant application.
Absent a record to the contrary, it is expected that the porous layer of Suzuki et al. has an elastic modulus in a shear direction of not less than 16GPa and a porosity of 20-90% by volume.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.I.  SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
Therefore, the porous layer of Suzuki et al. is equivalent to the nonaqueous electrolyte secondary battery porous layer in claims 1 and 2.
The nonaqueous electrolyte secondary battery including the porous layer is equivalent to the nonaqueous electrolyte secondary battery in claim 7.
With regard to claims 3 and 4, poly(paraphenylene terephthalamide)(PPTA)  is a polyamide-based resin.
With regard to claim 6, Suzuki et al. a further teach a nonaqueous electrolyte secondary battery member comprising a cathode, the porous layer, and an anode arranged in this order (par.0022).
With regard to claim 5, the polyethylene (PE) separator is a porous base material (par.0090-0092), and it is equivalent to the claimed “polyolefin porous film”.
The laminated porous film in Example 1 of Suzuki et al. is equivalent to the claimed laminated separator.
With regard to claims 8 and 9, Suzuki et al. teach a nonaqueous electrolyte secondary battery comprising the laminated separator (par.0104). A secondary battery includes a positive electrode, a negative electrode, and a separator interposed between the electrodes.
With regard to claim 10, poly(paraphenylene terephthalamide)(PPTA)  has a glass transition Tg of 580-620K (307-347oC) (see the attached “Kevlar-Polyaramide”). This range is within the claimed range.

Response to Arguments
Applicant's arguments filed on May 23, 2022 have been fully considered but they are not persuasive. 
The examiner would like to note that:
-the objection to the drawings is withdrawn following the filing of replacement drawings;
-the objection to the specification is withdrawn following the applicant’s amendment to the specification;
-the rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to the claim; and
-the rejection of claims 1-5 and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2017/0141372) is withdrawn following the applicant’s amendment to claim 1.
On page 9 of the Remarks the applicant argues that par.0052 of the specification of the instant application teach that controlling dissolved oxygen concentration during polymerization of the resin makes it possible to obtain a porous layer having the above-described shear modulus. The applicant further argues that Suzuki et al. is completely silent regarding controlling dissolved oxygen concentration.
The examiner would like to note that par.0052 of the specification of the instant application teach that the reduced dissolved oxygen concentration reduces or prevents oxidation polymerization of molecules, that become the starting point of branched structures. 
Par.0053 of the specification refers to the preparation of poly(paraphenylene terephthalamide), and controlling the dissolved oxygen concentration during this process.
The examiner would like to point out that par.0034 of Suzuki et al. teach the preparation of poly(paraphenylene terephthalamide) (PPTA). The polymer is obtained in step (4), under pressure, to eliminate air bubbles. It is the examiner position that the elimination of air bubbles is a method of controlling the amount of oxygen dissolved in the polymerization mixture.
The examiner would also like to note that Suzuki et al. teach that the nitrogen-containing aromatic polymer A has para-oriented structures (par.0033). There is no mention of polymer branching.
The formulas in par.0050-0057 show linear repeating units of the polymers of Suzuki et al.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722